      Case 2:18-cv-00246 Document 35 Filed on 10/03/19 in TXSD Page 1 of 10
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   October 03, 2019
                           UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

JANET DENHAM,                                 §
                                              §
         Plaintiff,                           §
VS.                                           §   CIVIL ACTION NO. 2:18-CV-00246
                                              §
BARK RIVER TRANSIT, INC., et al,              §
                                              §
         Defendants.                          §

OPINION AND ORDER ON MOTION FOR PARTIAL SUMMARY JUDGMENT

        Plaintiff Janet Denham filed this diversity lawsuit against Defendants Ira Wade

Hudson and Bark River Transit, Inc. (“Bark River”), alleging several claims under Texas

law arising from a highway collision between Hudson’s tractor-trailer and Denham’s

pick-up truck.        The parties consented to having a magistrate judge conduct all

proceedings in this case. (D.E. 16 at 1; D.E. 17 at 1). Now pending is Defendants’

motion for partial summary judgment (D.E. 24), to which Denham has responded (D.E.

28). For the reasons discussed further below, Defendants’ motion for partial summary

judgment is granted in part and denied in part, and Denham’s claim regarding negligent

hiring, screening, supervision, and retention is dismissed.

   I.    BACKGROUND

         a.   Complaint and Claims

        In her complaint, Denham alleges that she was driving south on Interstate 37 when

Hudson, also traveling south, collided with her vehicle in a tractor-trailer and caused

significant injuries to her. (D.E. 1 at 2). She raises five specific claims, including claims
     Case 2:18-cv-00246 Document 35 Filed on 10/03/19 in TXSD Page 2 of 10



of: (1) negligence against Hudson; (2) gross negligence against Hudson; (3) respondeat

superior negligence against Bark River; (4) negligent hiring, retention, training, and/or

entrustment against Bark River; and (5) gross negligence against Bark River. (Id. at 2-6).

Denham alleges that, as a result of the accident, she suffered severe injuries to her neck,

back, and other parts of her body, along with mental pain, suffering, and anguish. (Id. at

6). Denham seeks damages for pain and suffering, mental anguish, medical expenses,

physical impairment and disfigurement, loss of wages, and loss of earning capacity. (Id.

at 7).

             b.   Summary Judgment Evidence

         A crash report prepared by a police officer indicated that at 7:12 a.m. on

September 28, 2017, the officer was notified of an accident on the interstate. (D.E. 24-1).

The officer indicated that Denham was driving in the right lane, while Hudson was

driving in the middle lane. (Id. at 3). Hudson hit a puddle, which caused his trailer to

hydroplane and collide with Denham’s vehicle. (Id.).

         Hudson testified to the following in a deposition. (D.E. 24-2). He worked part-

time for Bark River when the company was involved in storm cleanup. (Id. at 5[17-19]).1

If he needed to communicate with Bark River while he was driving, he would use the

speaker phone function of his cell phone—a flip phone—and put it on the dashboard.

(Id. at 7[26-27]). At the time of his accident with Denham, Hudson was completing a

multi-day drive from Michigan to Corpus Christi to help clean up after Hurricane Harvey.

         1
        Each page of deposition testimony includes four mini-pages. The number before
the brackets cites the overall page, while the number inside the brackets cites the specific
mini-pages.
                                              2
     Case 2:18-cv-00246 Document 35 Filed on 10/03/19 in TXSD Page 3 of 10



(Id. at 8[30]). On the day of the accident, it was drizzling until about ten miles from

where the accident occurred, when it began to rain severely. (Id. at 12[47]). Hudson was

in the middle of three lanes when traffic in the right lane began to slow down. (Id. at 12-

13[48-49]). He slowed down to around 25 or 30 miles per hour, and a car from the left

lane merged in front of him. (Id. at 13[50]). Hudson slowly applied the brakes, but the

road was covered in a severe amount of water and his trailer slid to the right. (Id.).

Hudson felt a small bump, and he eventually stopped on the shoulder. (Id.). He thought

that there was eight to ten inches of water on the road. (Id. at 14[55]). He braked lightly

due to the water. (Id. at 14[56]). Hudson was not on his phone at the time of the

accident. (Id. at 16[64]). He did not believe there was anything he could have done

differently to avoid the accident. (Id. at 20 [78]).

       Denham testified to the following in a deposition. (D.E. 28-6). At the time of the

accident, it was raining heavily and traffic on the highway was slowing to around 30

miles per hour. (Id. at 5[18-19]). She previously passed Hudson to avoid the spray from

his truck. (Id. at 5[19]). Denham did not see him again until he collided with her, and he

went past her moving “pretty fast” with the truck swerving side to side. (Id. at 5-6[20-

21]). She was almost stopped at the time of the collision and heard brakes squealing, but

she did not see Hudson run into her. (Id. at 6[22-23]). After Denham and Hudson pulled

over, Hudson let her use his phone. (Id. at 7[27]).

       Don Vanenkevort testified to the following in a deposition. (D.E. 24-3). He was a

part-owner of Bark River. (Id. at 2[7]). He was already in Corpus Christi on the day of

the accident and called Hudson to see where he was. (Id. at 11[42]). It was raining
                                        3
     Case 2:18-cv-00246 Document 35 Filed on 10/03/19 in TXSD Page 4 of 10



heavily that morning. (Id. at 12[45]). When he was driving a truck, he had a hands-free

phone system. (Id. at 13[50]). He did not remember talking to Hudson shortly before the

accident, but he knew Hudson had a flip phone and had to manually enter any phone

number in order to make a call. (Id. at 14[54-55]). He agreed that it would be dangerous

for Hudson to be driving the truck in heavy rain and dialing a number on his phone. (Id.

at 15[57-58]).

         Hudson’s cell phone records indicate that, on the morning of the accident, he

received calls from Vanenkevort at 6:54 a.m. and 7:05 a.m., and he made calls to

Vanenkevort at 7:03 a.m., 7:07 a.m., and 7:17 a.m. (D.E. 28-4 at 13). At 7:09 a.m., a

few minutes after the accident, Denham borrowed his phone to call her work. (Id.; D.E.

28-7 at 1).

   II.    DISCUSSION

          a.   Summary Judgment Standard

         Summary judgment is proper if there is no genuine issue as to any material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). A

genuine issue exists “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

The Court must examine “whether the evidence presents a sufficient disagreement to

require submission to a jury or whether it is so one-sided that one party must prevail as a

matter of law.” Id. at 251-52. In making this determination, the Court must consider the

record as a whole by reviewing all pleadings, depositions, affidavits and admissions on

file. Caboni v. Gen. Motors Corp., 278 F.3d 448, 451 (5th Cir. 2002). The Court may
                                         4
    Case 2:18-cv-00246 Document 35 Filed on 10/03/19 in TXSD Page 5 of 10



not weigh the evidence or evaluate the credibility of witnesses. Id. The Court must view

the facts in the light most favorable to the non-moving party and draw all reasonable

inferences in its favor. Salazar-Limon v. City of Houston, 826 F.3d 272, 274-75 (5th Cir.

2016). In doing so, the Court can credit “evidence supporting the moving party that is

uncontradicted and unimpeached, at least to the extent that the evidence comes from

disinterested witnesses.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150-

51 (2000).

       The moving party bears the initial burden of showing the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving

party demonstrates an absence of evidence supporting the nonmoving party’s case, then

the burden shifts to the nonmoving party to come forward with specific facts showing

that a genuine issue for trial does exist. Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). To sustain this burden, the nonmoving party cannot

rest on the mere allegations of the pleadings. Anderson, 477 U.S. at 248. “After the

nonmovant has been given an opportunity to raise a genuine factual issue, if no

reasonable juror could find for the nonmovant, summary judgment will be granted.”

Caboni, 278 F.3d at 451.

        b.    Gross Negligence

       Hudson argues that Denham has no evidence to support either that there was an

objectively extreme degree of risk or that he subjectively knew of the risk involved in his

actions that led to the crash. (D.E. 24 at 4). On the subjective prong, Hudson argues that


                                            5
     Case 2:18-cv-00246 Document 35 Filed on 10/03/19 in TXSD Page 6 of 10



he believed he was operating the truck in a cautious manner at the time of the accident.

(Id.).

         Denham responds that there is evidence that Hudson was using his cell phone at

the time of the accident, which creates a factual issue regarding both the objective and

subjective prongs of the risk analysis. (D.E. 28 at 4-8). Denham identifies several facts

that added to the risk, including that Hudson uses a flip phone and must manually answer

the phone and make calls, which violates federal commercial vehicle law. (Id. at 8-9).

Further, Denham contends that Hudson’s use of a cell phone was the proximate cause of

the collision because, due to the distraction, he failed to observe a pool of water on the

road and used an improper avoidance technique by applying the brakes, which caused the

trailer to hydroplane.      (Id. at 9-12).    Moreover, Denham argues that Bark River

participated in the cell phone use and knew of the risk because the calls made to and from

Hudson’s phone around the time of the accident came from Vanenkevort, Hudson’s

supervisor and the co-owner of Bark River. (Id. at 12-15).

         In Texas, gross negligence is statutorily defined as an act or omission:

         (A) which when viewed objectively from the standpoint of the actor at the
         time of its occurrence involves an extreme degree of risk, considering the
         probability and magnitude of the potential harm to others; and

         (B) of which the actor has actual, subjective awareness of the risk involved,
         but nevertheless proceeds with conscious indifference to the rights, safety,
         or welfare of others.

Tex. Civ. Prac. & Rem. Code § 41.001(11); Boerjan v. Rodriguez, 436 S.W. 3d 307, 311

(Tex. 2014). Under the objective prong, there must be more than “a remote possibility of

injury or even a high probability of minor harm, but rather the likelihood of serious injury
                                             6
    Case 2:18-cv-00246 Document 35 Filed on 10/03/19 in TXSD Page 7 of 10



to the plaintiff.” Boerjan, 436 S.W. 3d at 311. Under the subjective prong, the defendant

must be actually aware of the risk involved, meaning that he “knew about the peril, but

[his] acts or omissions demonstrated that [he] did not care.” Id. A corporation may be

grossly negligent if, among other ways, it authorizes or ratifies an agent’s gross

negligence. Telesis/Parkwood Ret. I, Ltd. v. Anderson, 464 S.W. 3d 212, 245 (Tex.

App.—El Paso 2015, no pet.).

         Evidence of simple negligence is insufficient to show either prong. Forester v. El

Paso Elec. Co., 329 S.W. 3d 832, 837 (Tex. App.—El Paso 2010, no pet.).

Circumstantial evidence may prove either element, but circumstantial evidence of actual

knowledge “must either directly or by reasonable inference support that conclusion.”

Boerjan, 436 S.W. 3d at 311; Suarez v. City of Tex. City, 465 S.W. 3d 623, 633 (Tex.

2015).

         Federal regulations prohibit the use of hand-held mobile phones while driving a

commercial motor vehicle. 49 C.F.R. § 392.82. Several federal district courts have

concluded that evidence of cell phone use while driving a tractor-trailer is sufficient to

survive summary judgment on a claim of Texas gross negligence. See Braun v. Clean

Harbors Environmental Services, Inc., No. 1:14-CV-524, 2016 WL 7551118 at *4-5

(E.D. Tex. Jan. 25, 2016) (citing a criminal case, Montgomery v. State, 369 S.W. 3d 188,

194 (Tex. Crim. App. 2012)); Alpizar v. John Christner Trucking, LLC, No. SA-17-CV-

00712, 2019 WL 1643743 at *4-5 (W.D. Tex. Apr. 16, 2019); Olivarez v. Get Cargo,

Inc., No. SA-13-391, 2014 WL 12588337 at *7 (W.D. Tex. Sept. 25, 2014).


                                             7
     Case 2:18-cv-00246 Document 35 Filed on 10/03/19 in TXSD Page 8 of 10



       Here, there is a disputed issue of material fact regarding whether Hudson was

grossly negligent by using his cell phone and whether Bark River was grossly negligent

by authorizing or ratifying his actions. First, as to Hudson, the evidence indicates that he

made or received several calls around the time of the accident. (D.E. 28-4 at 13).

Although Hudson testified that he was not on his phone at the time of the accident, this

statement has not been corroborated by other evidence, and a jury could find his

testimony not credible given the volume of calls. See Alpizar, 2019 WL 1643743 at *5.

Hudson’s potential use of a cell phone is sufficient to raise a factual question regarding

whether there was an extreme degree of risk of which he was subjectively aware,

particularly where: (1) it was raining heavily; (2) Hudson had a flip phone rather than a

hands-free system; and (3) Hudson’s description of how he used the phone while driving

violates federal regulations. (D.E. 24-2 at 7[26-27], 12[47]); Boerjan, 436 S.W. 3d at

311 (stating that circumstantial evidence can prove either element of gross negligence);

49 C.F.R. § 392.82. As to Bark River, Vanenkevort, who was a part-owner of the

company and Hudson’s supervisor, testified that he knew it was raining heavily and that

Hudson used a flip phone, but nevertheless called Hudson on the morning of the accident.

(D.E. 24-3 at 12[45], 14[54-55]). This evidence is sufficient to raise a factual question

regarding whether Bark River was grossly negligent by authorizing or ratifying Hudson’s

cell phone use. Anderson, 464 S.W. 3d at 245.

       Finally, the denial of Defendants’ motion for summary judgment on these claims

does not preclude Defendants from raising this argument in a motion under Federal Rule

of Civil Procedure 50 at trial.
                                             8
    Case 2:18-cv-00246 Document 35 Filed on 10/03/19 in TXSD Page 9 of 10



        c.    Negligent Hiring, Screening, Supervision, and Retention

       Defendants next argue that Denham cannot establish that Bark River failed to

exercise due care in hiring, retaining, or supervising Hudson because there is no evidence

that Bark River was aware of, or could have discovered, a risk. (D.E. 24 at 5). Further,

Defendants argue that Denham cannot establish that any negligence on Bark River’s part

was the proximate cause of the accident because there is no evidence that the accident

was foreseeable. (Id. at 5-6).

       Denham does not respond to this argument.

       Where a plaintiff “alleges ordinary (rather than gross) negligence, and the

employer stipulates to its vicarious liability for its employee’s negligence, a respondeat

superior claim and [a negligent hiring, screening, supervision, or retention claim] are

‘mutually exclusive’ means of recovering from the employer.” See Alpizar, 2019 WL

1643743 at *7 (citing Sanchez v. Transportes Internacionales Tamaulipecos S.A. de C.V.,

No. 7:16-cv-354, 2017 WL 3671089 at *2 (S.D. Tex. July 20, 2017).

       Here, Denham has raised no argument and submitted no evidence in support of her

negligent hiring, screening, supervision, and retention claim. See Matsushita, 475 U.S. at

587 (stating that where the moving party demonstrates an absence of evidence supporting

a claim, the burden shifts to the nonmoving party to come forward with specific facts

showing that a genuine issue for trial does exist). However, regardless of any waiver,

Bark River does not dispute that Hudson was acting in the course and scope of his

employment at the time of the accident. (See D.E. 24 at 1-2). Accordingly, as in Alpizar,

if Hudson was negligent and his negligence proximately caused Denham’s injuries, Bark
                                          9
    Case 2:18-cv-00246 Document 35 Filed on 10/03/19 in TXSD Page 10 of 10



River would be vicariously liable for that negligence regardless of its hiring, training,

supervision, or retention of him as an employee. Alpizar, 2019 WL 1643743 at *7.

Further, if Hudson was not negligent, then any negligence by Bark River regarding his

hiring, training, supervision, or retention could not have proximately caused Denham’s

injuries. Id. Thus, summary judgment is appropriate on Denham’s negligent hiring,

screening, supervision, and retention claim because it is mutually exclusive with her

respondeat superior claim.

   III. CONCLUSION

      Accordingly, Defendants’ motion for partial summary judgment (D.E. 24) is

GRANTED in part and DENIED in part, and Denham’s claim regarding negligent hiring,

screening, supervision, and retention is DISMISSED.

      ORDERED this 3rd day of October, 2019.


                                            ___________________________________
                                            B. JANICE ELLINGTON
                                            UNITED STATES MAGISTRATE JUDGE




                                           10
